DETAILED ACTION
In response to communications filed 9 February 2021, this is the first Office action on the merits. Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
[02]	Figures 3, 4A, 4B, 5, and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraphs [0014], [0016], [0028], and [0044]-[0045] provide evidence that Fig. 3-6 illustrate “conventional methods” that are “known and implemented within prior art solutions.” See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 13, and 25 recite
a scheduling table that represents a defined chronological period in the form of m chronologically ordered time slots, wherein: the duration of each time slot of the m chronologically ordered time slots is equal to a fixed time interval defined for retrieval of the device parameter from the field device; and each time slot of the m chronologically ordered time slots has p associated parameter retrieval sub-slots, wherein each of the parameter retrieval sub-slots enables retrieval of one device parameter from the field device;
identifying one or more parameter data retrieval constraints associated with the device parameter;
parsing the retrieved scheduling table and identifying a set of available parameter retrieval sub-slots that satisfies the identified parameter data retrieval constraints, wherein parsing the retrieved scheduling table comprises: (i) selecting from among the m chronologically ordered time slots, a first time slot for analysis, wherein the selected time slot is representable as a sum of a base time and an offset; (ii) determining whether the selected time slot has an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints; (iii) responsive to determining that the selected time slot does not have an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints: modifying the base time; selectively modifying the offset; selecting a next time slot from among the m chronologically ordered time slots for analysis, wherein the selected next time slot is determined by the sum of the modified base time and offset; and (iv) repeating steps (ii) to (iv) until a selected time slot is determined as having an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints;
scheduling retrieval of the device parameter within the selected time slot, by recording within the scheduling table, data associating each parameter retrieval sub-slot within the identified set of parameter retrieval sub-slots with the device parameter from the field device.

These limitations, under their broadest reasonable interpretations, fall within the Mental Processes grouping of abstract ideas. The steps of “identifying”, “parsing,” and “scheduling” may be performed in the human mind as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 13, and 25 further recite 
responding to an instruction for scheduling retrieval of a device parameter from a field device, by retrieving the scheduling table.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g).
Claim 13 and 25 further recite
A system configured for scheduled parameter data retrieval from one or more field devices implemented, the system comprising a processor implemented data acquisition controller configured for implementing the steps [analyzed above]

and
A computer program product for scheduled parameter data retrieval from one or more field devices, the computer program product comprising a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code comprising instructions for implementing within a processor based computing system, the steps [analyzed above]

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer system. See MPEP § 2106.05(f).
Claims 1, 11, and 25 further recite that the method, system, and computer program product are “implemented within a process control environment.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP § 2106.05(h).
Claims 3-12 and 15-24 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas. Claims 3-9, 12, 15-21, and 24 do not recite any additional elements that fall outside of a groupings of abstract ideas (beyond those inherited from claims 1 and 13) and therefore do not integrate the judicial exception into a practical application.
Claims 10 and 22 further recite “retrieving a scheduling map.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g).
Considering the limitations of claims 1, 3-13, and 15-25 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claims 1, 3-13, and 15-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activities, implementing the judicial exception on a generic computer system, and/or generally linking the use of a judicial exception to a particular technological environment or field of use. Paragraphs [0014], [0016], and [0018] provide evidence that steps of “retrieving” were well-known, routine, and conventional activities of “known and implemented within prior art solutions.” See also MPEP § 2106.05(d)(II). Therefore claims 1, 3-13, and 15-25 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (hereinafter, “APA”) in view of Enver et al. (US 2008/0082193 A1).

Regarding claim 1, APA teaches a method for scheduled parameter data retrieval from one or more field devices implemented within a process control environment, the method comprising:
responding to an instruction for scheduling retrieval of a device parameter from a field device (see specification [0018], “receiving . . . an instruction for scheduling retrieval of one or more device parameter(s) from a field device”),
by retrieving a scheduling table that represents a defined chronological period in the form of m chronologically ordered time slots (see specification [0020], a “scheduling table” is retrieved to be parsed, where Fig. 3 and [0014] teach that the “Scheduling table 300 comprises . . . a plurality of time slots” that “span a full chronological period”), wherein:
the duration of each time slot of the m chronologically ordered time slots is equal to a fixed time interval defined for retrieval of the device parameter from the field device; and each time slot of the m chronologically ordered time slots has p associated parameter retrieval sub-slots, wherein each of the parameter retrieval sub-slots enables retrieval of one device parameter from the field device (see specification [0014], “each time slot spans a time interval of 5 seconds and comprises four parameter retrieval sub-slots”);
identifying one or more parameter data retrieval constraints associated with the device parameter (see specification [0019], “identifying one or more parameter data retrieval constraints associated with the field device or one or more of the device parameters”);
parsing the retrieved scheduling table and identifying a set of available parameter retrieval sub-slots that satisfies the identified parameter data retrieval constraints (see specification [0021], “parsing a scheduling table . . . to identify . . . time slots . . . that satisfy the identified parameter data retrieval constraints”),
wherein parsing the retrieved scheduling table comprises:
(i) selecting from among the m chronologically ordered time slots, a first time slot for analysis, wherein the selected time slot is representable as a sum of a base time and an offset; (see specification [0020]-[0021], a first time slot is selected for analysis “in increasing chronological order,” where, in Fig. 3, time slots 302 are representable as a base time “0:00” and an offset multiple of “0:05”); 
(ii) determining whether the selected time slot has an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0021], “satisfies the identified parameter data retrieval constraints”);
(iii) responsive to determining that the selected time slot does not have an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints: selecting a next time slot from among the m chronologically ordered time slots for analysis (see specification [0020]-[0021], a next time slot is selected “in increasing chronological order”); and
(iv) repeating steps (ii) to (iv) until a selected time slot is determined as having an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0022], the steps repeat through ‘fresh’ and/or ‘dirty’ time slots until a time slot satisfying the constraints is identified);
scheduling retrieval of the device parameter within the selected time slot, by recording within the scheduling table, data associating each parameter retrieval sub-slot within the identified set of parameter retrieval sub-slots with the device parameter from the field device (see specification [0022], “scheduling retrieval of the one or more device parameters from the field device . . . within the scheduling table”).
APA does not explicitly teach
modifying the base time;
selectively modifying the offset; and
wherein the selected next time slot is determined by the sum of the modified base time and offset.
However, Enver teaches
modifying the base time (see Enver [0055]-[0056], the “schedule start time,” i.e., base time, is modified for each sub-schedule “having different loop execution periods”) ;
selectively modifying the offset (see Enver [0056], “generate one or more start time offsets for each function block”); and
wherein the selected next time slot is determined by the sum of the modified base time and offset (see Enver [0074], the “data available time” is the sum of a base time, i.e., “sequence number [times] block raw execution period,” and “start time offset”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base time and offset to select the next time slot, as taught by Enver, in combination with the techniques taught by APA, because “unlike some known methods used to generate schedules for executing function blocks, loop execution periods of all of the loops associated with the same communication bus do not have to be made equal to the longest loop execution” (see Enver [0032]).

Regarding claim 13, APA teaches a system configured for scheduled parameter data retrieval from one or more field devices implemented within a process control environment, the system comprising a processor implemented data acquisition controller (see specification [0015])
configured for implementing the steps of:
responding to an instruction for scheduling retrieval of a device parameter from a field device (see specification [0018], “receiving . . . an instruction for scheduling retrieval of one or more device parameter(s) from a field device”),
by retrieving a scheduling table that represents a defined chronological period in the form of m chronologically ordered time slots (see specification [0020], a “scheduling table” is retrieved to be parsed, where Fig. 3 and [0014] teach that the “Scheduling table 300 comprises . . . a plurality of time slots” that “span a full chronological period”), wherein:
the duration of each time slot of the m chronologically ordered time slots is equal to a fixed time interval defined for retrieval of the device parameter from the field device; and each time slot of the m chronologically ordered time slots has p associated parameter retrieval sub-slots, wherein each of the parameter retrieval sub-slots enables retrieval of one device parameter from the field device (see specification [0014], “each time slot spans a time interval of 5 seconds and comprises four parameter retrieval sub-slots”);
identifying one or more parameter data retrieval constraints associated with the device parameter (see specification [0019], “identifying one or more parameter data retrieval constraints associated with the field device or one or more of the device parameters”);
parsing the retrieved scheduling table and identifying a set of available parameter retrieval sub-slots that satisfies the identified parameter data retrieval constraints (see specification [0021], “parsing a scheduling table . . . to identify . . . time slots . . . that satisfy the identified parameter data retrieval constraints”),
wherein parsing the retrieved scheduling table comprises:
(i) selecting from among the m chronologically ordered time slots, a first time slot for analysis, wherein the selected time slot is representable as a sum of a base time and an offset (see specification [0020]-[0021], a first time slot is selected for analysis “in increasing chronological order,” where, in Fig. 3, time slots 302 are representable as a base time “0:00” and an offset multiple of “0:05”);
(ii) determining whether the selected time slot has an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0021], “satisfies the identified parameter data retrieval constraints”);
(iii) responsive to determining that the selected time slot does not have an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints: selecting a next time slot from among the m chronologically ordered time slots for analysis (see specification [0020]-[0021], a next time slot is selected “in increasing chronological order”); and
(iv) repeating steps (ii) to (iv) until a selected time slot is determined as having an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0022], the steps repeat through ‘fresh’ and/or ‘dirty’ time slots until a time slot satisfying the constraints is identified);
scheduling retrieval of the device parameter within the selected time slot, by recording within the scheduling table, data associating each parameter retrieval sub-slot within the identified set of parameter retrieval sub-slots with the device parameter from the field device (see specification [0022], “scheduling retrieval of the one or more device parameters from the field device . . . within the scheduling table”).
APA does not explicitly teach
modifying the base time;
selectively modifying the offset; and
wherein the selected next time slot is determined by the sum of the modified base time and offset.
However, Enver teaches
modifying the base time (see Enver [0055]-[0056], the “schedule start time,” i.e., base time, is modified for each sub-schedule “having different loop execution periods”) ;
selectively modifying the offset (see Enver [0056], “generate one or more start time offsets for each function block”); and
wherein the selected next time slot is determined by the sum of the modified base time and offset (see Enver [0074], the “data available time” is the sum of a base time, i.e., “sequence number . . . [multiplied by the] block raw execution period,” and “start time offset”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base time and offset to select the next time slot, as taught by Enver, in combination with the techniques taught by APA, because “unlike some known methods used to generate schedules for executing function blocks, loop execution periods of all of the loops associated with the same communication bus do not have to be made equal to the longest loop execution” (see Enver [0032]).

Regarding claim 25, APA teaches a computer program product for scheduled parameter data retrieval from one or more field devices implemented within a process control environment, the computer program product comprising a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code comprising instructions for implementing within a processor based computing system, (see specification [0015])
the steps of:
responding to an instruction for scheduling retrieval of a device parameter from a field device (see specification [0018], “receiving . . . an instruction for scheduling retrieval of one or more device parameter(s) from a field device”),
by retrieving a scheduling table that represents a defined chronological period in the form of m chronologically ordered time slots (see specification [0020], a “scheduling table” is retrieved to be parsed, where Fig. 3 and [0014] teach that the “Scheduling table 300 comprises . . . a plurality of time slots” that “span a full chronological period”), wherein:
the duration of each time slot of the m chronologically ordered time slots is equal to a fixed time interval defined for retrieval of the device parameter from the field device; and each time slot of the m chronologically ordered time slots has p associated parameter retrieval sub-slots, wherein each of the parameter retrieval sub-slots enables retrieval of one device parameter from the field device (see specification [0014], “each time slot spans a time interval of 5 seconds and comprises four parameter retrieval sub-slots”);
identifying one or more parameter data retrieval constraints associated with the device parameter (see specification [0019], “identifying one or more parameter data retrieval constraints associated with the field device or one or more of the device parameters”);
parsing the retrieved scheduling table and identifying a set of available parameter retrieval sub-slots that satisfies the identified parameter data retrieval constraints (see specification [0021], “parsing a scheduling table . . . to identify . . . time slots . . . that satisfy the identified parameter data retrieval constraints”),
wherein parsing the retrieved scheduling table comprises:
(i) selecting from among the m chronologically ordered time slots, a first time slot for analysis, wherein the selected time slot is representable as a sum of a base time and an offset (see specification [0020]-[0021], a first time slot is selected for analysis “in increasing chronological order,” where, in Fig. 3, time slots 302 are representable as a base time “0:00” and an offset multiple of “0:05”);
(ii) determining whether the selected time slot has an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0021], “satisfies the identified parameter data retrieval constraints”);
(iii) responsive to determining that the selected time slot does not have an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints: selecting a next time slot from among the m chronologically ordered time slots for analysis (see specification [0020]-[0021], a next time slot is selected “in increasing chronological order”); and
(iv) repeating steps (ii) to (iv) until a selected time slot is determined as having an associated set of available parameter retrieval sub-slots that satisfy the identified parameter data retrieval constraints (see specification [0020]-[0022], the steps repeat through ‘fresh’ and/or ‘dirty’ time slots until a time slot satisfying the constraints is identified);
scheduling retrieval of the device parameter within the selected time slot, by recording within the scheduling table, data associating each parameter retrieval sub-slot within the identified set of parameter retrieval sub-slots with the device parameter from the field device (see specification [0022], “scheduling retrieval of the one or more device parameters from the field device . . . within the scheduling table”).
APA does not explicitly teach
modifying the base time;
selectively modifying the offset; and
wherein the selected next time slot is determined by the sum of the modified base time and offset.
However, Enver teaches
modifying the base time (see Enver [0055]-[0056], the “schedule start time,” i.e., base time, is modified for each sub-schedule “having different loop execution periods”) ;
selectively modifying the offset (see Enver [0056], “generate one or more start time offsets for each function block”); and
wherein the selected next time slot is determined by the sum of the modified base time and offset (see Enver [0074], the “data available time” is the sum of a base time, i.e., “sequence number . . . [multiplied by the] block raw execution period,” and “start time offset”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base time and offset to select the next time slot, as taught by Enver, in combination with the techniques taught by APA, because “unlike some known methods used to generate schedules for executing function blocks, loop execution periods of all of the loops associated with the same communication bus do not have to be made equal to the longest loop execution” (see Enver [0032]).

Regarding claims 2 and 14, APA as modified teaches wherein the device parameter is retrieved from the field device by a data acquisition controller within a control system of the process control environment, based on the data recorded within the scheduling table (see specification [0015], “parameter data retrieval from one or more field devices”).

Regarding claims 12 and 24, APA as modified teaches wherein the identified one or more parameter data retrieval constraints associated with the device parameter include any of (i) number of device parameters for retrieval, (ii) periodicity of data retrieval required for the device parameter(s), and (iii) any applicable data simultaneity requirement associated with the device parameter (see specification [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159